      Case 2:19-cr-00060-MHT-WC Document 57 Filed 07/22/20 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )         CRIMINAL ACTION NO.
                v.                   )             2:19cr60-MHT
                                     )                 (WO)
LATRELL VONTAE CHISM                 )

                SUPPLEMENTAL MENTAL-HEALTH ORDER

      In accordance with the provisions in the judgment

of conviction entered today, it is ORDERED that:

      (1) Defendant Latrell Vontae Chism is to continue

receiving counseling, at least monthly, at SpectraCare.

This is to include psychotherapy focused specifically

on improving his social functioning (e.g. maintaining a

stable group of friends), home living (e.g. maintaining

and   caring     for    his   personal     possessions        and   living

environment),          self-direction       (e.g.     making        logical

plans),     community     use   (e.g.     calling    upon     others      for

assistance      and     services),       and     functional    academics

(e.g. completing forms for business or services).                        This

counseling should also address coping skills and anger
    Case 2:19-cr-00060-MHT-WC Document 57 Filed 07/22/20 Page 2 of 3




management,     as    well      as,       most   importantly,    how   to

appropriately use social media.                  All counseling should

all be tailored to defendant Chism’s level of cognitive

functioning.

    (2)     The United States Probation Office is to do

the following:

          (A)   Arrange      for      an    evaluation   of     defendant

    Chism by a psychiatrist within 30 days to determine

    whether     medication         is      clinically    indicated     to

    address his various mental-health diagnoses.

          (B) Arrange for defendant Chism to attend a

    health class to provide him with knowledge about

    his   body,      how   to    maintain        physical   health     and

    safety, and the ‘facts of life.’ It is recommended

    that defendant Chism’s girlfriend attend this class

    with him.

          (C) Arrange for defendant Chism to attend a

    parenting class.         It is recommended that defendant

    Chism’s girlfriend attend this class with him as

    well.




                                      2
Case 2:19-cr-00060-MHT-WC Document 57 Filed 07/22/20 Page 3 of 3




     (D) File a report under seal with the court

within 45 days regarding the status of the above

four requirements and defendant Chism’s progress.

DONE, this the 22nd day of July, 2020.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE




                               3
